White, J.1
My own opinion is that the judgment ought to be reversed ; but considering that the law would be settled differently if the other judge were on the bench, knowing, as I do, that his opinion differs from mine upon this question, I am constrained to affirm the proceedings of the Circuit Court. All judgments of the inferior courts brought here by appeals or writs of error, are affirmed, if this Court divide in opinion. Were this case noA before a full court, my own opinion would be overruled ; and because the same measure of justice ought to be meted out to every litigant, I feel bound to dispose of the case as I know it would be disposed of if the Court were full.
Let the judgment be affirmed.

 Original Note. — Absent Overton, J.